DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2022 has been entered.

Response to Amendment
Applicant's amendment filed on 23 September 2022 has been entered. Claims 17-19 have been amended. Claims 1-16 and 20 have been cancelled. Claims 21-27 have been added. Claims 17-19 and 21-27 are still pending in this application, with claims 17 and 23 being independent. The claim and drawing objections set forth in the previous Final Office Action mailed 02 June 2022 are overcome by Applicant’s amendments. 

Drawings
 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 209.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 205 and 206.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, the limitation recites: “…a modular assembly comprising a mounting adapter configured to mount the modular assembly outside of a vehicle, a front side, a light source on the front side and a rear side…,” which renders the claim indefinite. It is unclear if the front side and the rear side are components of the modular assembly or the mounting adaptor, or if the light source is on the front side and the rear side, or just the front side as disclosed in the instant disclosure. For purposes of examination, the Examiner will interpret the front side, rear side, and light source as being components of the modular assembly, as follows: --…a modular assembly comprising a mounting adapter configured to mount the modular assembly outside of a vehicle, wherein the modular assembly comprises a front side, a light source on the front side, and a rear side…--. Clarification from the Applicant is requested and appropriate correction is required. 
Claims 24-27 are rejected as being dependent upon rejected claim 23.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachibana (EP 2949554 A1).
Regarding claim 17, Tachibana discloses a modular vehicle mirror assembly (Figs. 8-17) comprising: a) a mirror module (41a and 41b) comprising: i) a mirror mounting plate (41b) having a front (a front on which 41a is disposed) and a rear (a rear on which 41c is disposed), and including mirror attachment points on the rear (each edge of 41b on said rear on which 41a is mounted has a lip which functions as an attachment point for 41a, i.e. 6 edges or attachment points shown in Figs. 11-13) and effective to allow a mirror (41a) to be removably mounted to the mirror module in a rearward-facing position (as shown in Figs. 10-13), ii) a mirror (41a) removably mounted to the mirror module (via the six edges forming attachment points of said  mirror mounting plate 41b, as shown in Figs. 11-13); b) a modular adapter (43, 44, 50, 52, and pa, as shown in Fig. 8) configured to mount the modular vehicle mirror assembly outside of a vehicle (via attachment of 43, 44, 50, 52, and pa, as shown in Fig. 8 to a vehicle, as shown in Fig. 10), wherein the mirror module (41a and 41b) is removable coupled to the modular adapter (via 41c, as shown in Fig. 12); and b) c4 an accessory module (41c and 42) comprising: i) an accessory mounting plate (41c) having a front (a front on which 42 is disposed) and a rear (a rear on which 41b is disposed), and including one or more accessory attachment points on the front (the accessory attachment points which receive fasters on the front of 41c for coupling to 42, as shown in Fig. 13) and effective to allow one or more accessories (42) to be removably mounted to the accessory module in a forward-facing position (as shown in Fig. 13), wherein the accessory mounting plate (41c) is positioned between the mirror mounting plate (41b) and the modular adapter (43, 44, 50, 52, and pa, as shown in Figs.8, 12, and 13); wherein the mirror module (41a and 41b) and the accessory module (41c and 42) are releasably attached together (via a fastener therebetween, as shown in Fig. 12).  
Regarding claim 18, Tachibana discloses (Figs. 8-17) an accessory (42) removably mounted to the front of the accessory module (on the front of 41c) on the one or more accessory attachment points (as shown in Fig. 13).  
Regarding claim 21, Tachibana discloses (Figs. 8-17) a light source (within flasher or indicator 42) coupled to the accessory mounting plate (as shown in Figs. 12-13).  
Regarding claim 22, Tachibana discloses (Figs. 8-17) the light source is selected from the group consisting of headlight, fog light, driving light and pencil beam headlight (42 functions as a headlight, fog light, driving light or pencil beam headlight, furthermore, the Examiner notes that there are no limitations recited in the instant claims that distinguish the structure or function of any of the recited headlight, fog light, driving light and pencil beam headlight from one another).  
Regarding claim 23, Tachibana discloses a modular vehicle mirror assembly (Figs. 8-17) comprising: a mirror mounting plate (41b) having a front (a front to which 41a is coupled) and a rear (a rear to which 41c is coupled), and including mirror attachment points on the rear (each edge of 41b on said rear on which 41a is mounted has a lip which functions as an attachment point for 41a, i.e. 6 edges or attachment points shown in Figs. 11-13) adapted to receive a removably mounted mirror (41a) in a rearward-facing position (as shown in Figs. 8, 10, 12, and 13); a mirror (41a) removable mounted to the mirror mounting plate in the rearward-facing position (as shown in Figs. 8, 10, 12, and 13); a modular assembly (41c, 42, 43, 44, 50, 52, and pa, as shown in Fig. 8) comprising a mounting adapter (43, 44, 50, 52, and pa, as shown in Fig. 8) configured to mount the modular assembly outside of a vehicle (as shown in Figs. 8-13), a front side (a front side of 41c to which 42 is coupled), a light source (42) on the front side (on the front side of 41c, as shown in Figs. 12 and 13) and a rear side (a rear side of 42c coupled to 41b), wherein the modular assembly (41c, 42, 43, 44, 50, 52, and pa, as shown in Fig. 8) is adapted to removably receive the mirror mounting plate (41b) on the rear side (as shown in Fig. 12).  
Regarding claim 24, Tachibana discloses (Figs. 8-17) the light source (42) is selected from the group consisting of headlight, fog light, driving light and pencil beam headlight (42 functions as a headlight, fog light, driving light or pencil beam headlight, furthermore, the Examiner notes that there are no limitations recited in the instant claims that distinguish the structure or function of any of the recited headlight, fog light, driving light and pencil beam headlight from one another).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana, in view of Hodges et al. (US 20200248734 A1, herein referred to as: Hodges).
Regarding claim 19, Tachibana does not explicitly teach or suggest that the mirror module further includes a bezel fastened to the mirror mounting plate so that the mirror is secured between the bezel and the mirror mounting plate, thus removably mounting the mirror to the mirror module.  
Hodges teaches or suggests (Figs. 1-2 and 4) the mirror module (106, 402, 404, and 406) further includes a bezel (402) fastened to the mirror mounting plate (106, i.e. with threaded fasteners 404) so that the mirror (406) is secured between the bezel and the mirror mounting plate (as described in paragraphs [0042]-[0043]), thus removably mounting the mirror to the mirror module (as shown in Fig. 4, via removal of said threaded fasteners 404).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Tachibana and incorporated the teachings of the mirror module further includes a bezel fastened to the mirror mounting plate so that the mirror is secured between the bezel and the mirror mounting plate, thus removably mounting the mirror to the mirror module, such as taught or suggested by Hodges, in order to increase, or otherwise improve, the marketability of the device (i.e. by providing a feature to prevent unintended decoupling of the mirror from the mirror mounting plate, and/or reduce complexity in removing the mirror for replacement, upgrade, or repair).
Regarding claims 25 and 27, Tachibana does not explicitly teach or suggest a removable mirror retaining bezel adapted to secure the mirror between the removable mirror retaining bezel and the mirror mounting plate.  
Hodges teaches or suggests (Figs. 1-2 and 4) a removable mirror retaining bezel (402) adapted to secure the mirror (406) between the removable mirror retaining bezel (402) and the mirror mounting plate (406, as shown in Fig. 4).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Tachibana and incorporated the teachings of a removable mirror retaining bezel adapted to secure the mirror between the removable mirror retaining bezel and the mirror mounting plate, such as taught or suggested by Hodges, in order to increase, or otherwise improve, the marketability of the device (i.e. by providing a feature to prevent unintended decoupling of the mirror from the mirror mounting plate, and/or reduce complexity in removing the mirror for replacement, upgrade, or repair).
Regarding claim 26, Tachibana teaches or suggests (Figs. 8-17) a power cord (42w) extending from the modular assembly adapted to supply power to the light source (42w is wiring that powers flasher or indicator [i.e. light source] 42).  

Response to Arguments
Applicant’s arguments with respect to claims 17-19 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see US 2016/0236742 A1, to Chen, on attached form PTO-892, pertinent to the structural arrangement of elements as recited in claims 17-19 and 21-27. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Primary Examiner, Art Unit 2875